REVISED SCHEDULE A To the Investment Management Agreement, dated December 2, 2004, by and between Allianz Life Advisers,LLC (now Allianz Investment Management LLC) and Allianz Variable Insurance Products Fund of Funds Trust. Fees payable to the Manager pursuant to Section 4 hereof shall be at the following annual rates for each Fund: AZL Fusion Balanced Fund0.20% AZL Fusion Conservative Fund0.20% AZL Fusion Edge Fund0.20% AZL Fusion Growth Fund0.20% AZL Fusion Moderate Fund0.20% AZL Balanced Index Strategy Fund0.05% AZL Growth Index Strategy Fund0.05% The management fee shall be accrued and paid to the Manager pursuant to Section 4 of the Investment Management Agreement. Acknowledged: Allianz Variable Insurance Products Fund of Funds Trust By: /s/ Brian Muench Name: Brian Muench Title: Vice President Allianz Investment Management LLC By: /s/ Brian Muench Name: Brian Muench Title: Vice President Updated: 11/3/2010
